DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 17-20 in the reply filed on Sept 14, 2021 is acknowledged.

Claim Status
Claims 1-8 and 17-20 are pending for examination.
Claims 9-16 are canceled.

Response to Argument / Remarks
Applicant's arguments filed 02/08/2022 have been fully considered.

In response to “Double Patenting” at page 7, the office acknowledges applicant’s decision and the double patenting rejection remains until the applicant files a terminal disclaimer.

 	In response to “Claim Rejection - 35 USC § 101” at pages 7-8, the 

From pages 8-9, under “Claim Rejection - 35 USC § 103”, the applicant argues Sheardown fails to teach the newly introduced claim limitation “detecting, using the multifunctional electronic device, that a vehicle is in or approaching the stay-out zone and that no workers are in or approaching the stay-out zone; and after the detecting, alternating, using the multifunctional electronic device, between verifying that the at least one vehicle is still in or approaching the stay-out zone and verifying that there are no workers in or approaching the stay-out zone” as recited in claim 1 because Sheardown’s system does not verify the vehicle and worker information in an alternating manner.
In response, paragraphs [0041] and [0062] of Sheardown’s disclosure teach the track worker safety system continuously monitors and verifies the worker and vehicle information to determine whether a collision will occur. 
Although Sheardown fails to expressly teach the system receives and verifies the vehicle and worker information in an alternating manner but such difference does not appear to be patentably distinct from Sheardown because it appears that the invention would perform equally well and generates the same expect results with the track worker safety system continuously receives both worker and vehicle information simultaneously as shown in Fig. 11.
In addition, in the same field of communication system, a newly introduced prior by Penner (Pub. No.: US 2004/0204744 A1) teaches a communication This may involve activating multiple dormant implant alternately, sequentially, and/or simultaneously, receiving pressure data and storing the data in memory of the control implant”.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Sheardown’s track worker safety system to alternately receives the vehicle and worker information to reduce bandwidth. 
Based on the reasons provided, claim 1 remains rejected by Sheardown in view of Penner.

From pages 9-10, under “Claim Rejection - 35 USC § 102”, applicant’s arguments with respect to claims 17-20 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Claim Objections
Claims 2-8, recite “A method …”. Please consider to amend to “The method” for proper reference to claim 1. 

Appropriate correction is required.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No.: 9,822,927 B2, and claims 1-14 of U.S. Patent No.: 10,830,392 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheardown (Pub. No.: US 2011/0006912 A1) in view of Penner (Pub. No.: US 2004/0204744 A1).

Regarding claim 1, Sheardown teaches a method of proximity detection, comprising the steps of:
generating, by a multifunctional electronic device (Fig. 1, track worker , a first zone magnetic field defining a stay-out zone (Fig. 1, transceivers 80 of the track worker safety system generate electromagnetic waves covering an area. The coverage areas is defined as a stay-out zone); 
generating no warning signal if no workers and no vehicles are in or approaching the stay-out zone (Fig. 11. If the worker and the vehicle are not detected by the transceivers at steps 191 and 192, then the system won’t proceed to the warning step 198); 
generating no warning signal if no workers are in or approaching the stay-out zone, and at least one vehicle is in or approaching the stay-out zone (Fig. 11. If a worker is not detected at step 191, then the vehicle is not in danger of a collision with the worker at step 196. The system won’t proceed to the warning step 198); 
generating no warning signal if no vehicles are in or approaching the stay-out zone, and at least one worker is in or approaching the stay-out zone (Fig. 11. If a vehicle is not detected at step 192, then the worker is not in danger of a collision with the vehicle at step 196. The system won’t proceed to the warning step 198); 
generating, using the multifunctional electronic device, a worker warning signal if at least one worker is in the stay-out zone and at least one vehicle is in or approaching the stay-out zone (Fig. 11, if the worker and the vehicle are in danger of collision then the system generate a worker warning at step 198);
detecting, using the multifunctional electronic device, that a vehicle is in or approaching the stay-out zone and that no workers are in or approaching the stay-out zone (Fig. 11, the system detects the location of the worker at step 191 and the location of the vehicle at step 192. For example, the system detects the vehicle is approaching a portion of a track according to the speed, direction and position of the vehicle at step 192 but fails to detect any worker is located in that portion of the track according to the speed, direction and location of the worker at step 191); and
after the detecting, continuously, using the multifunctional electronic device, between verifying that the at least one vehicle is still in or approaching the stay-out zone and verifying that there are no workers in or approaching the stay-out zone (Fig. 11, para [0041] “By continuous monitoring of the relative signal strengths and determinations of proximity, the CIPC 50 may determine the direction and also the speed of movement of the track worker 40.” and para [0062], “By continuous monitoring of the relative signal strengths and determinations of proximity, the CIPC 50 may determine the direction and also the speed of movement of the rail vehicle 30.”. The track worker safety system continuously monitors worker and vehicle information).
Sheardown teaches the track worker safety system generates a notification to the worker about the incoming vehicle but fails to expressly teach generating, using the multifunctional electronic device, a vehicle warning signal if at least one vehicle is in the stay-out zone and at least one worker is in or approaching the stay-out zone and fails to expressly teach the track worker safety system receives the vehicle and worker information in an alternating manner.
However, in another embodiment shown in Fig. 17, Sheardown teaches the system generates an alarm to the vehicle operator in response to a detection of a worker on the path of the vehicle. See para [0069], “A standalone processing unit (not shown) on the rail vehicle 30 determines from the read UWB RFD signals whether the signals are emitted from an authorized device worn on the track worker 40 or not, and if so, raises an alarm notification to the operator of the rail vehicle that a track worker 40 could potentially be on the path of the rail vehicle.”.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Sheardown’s track worker safety system to transmit a notification to the vehicle operator at step 198 of Fig. 11 to allow the operator to take appropriate actions to prevent collision. 
Also, by alternating the receptions of the vehicle and worker information does not appear to be patentably distinct from Sheardown because it appears that the invention would perform equally well and generates the same expect 
In addition, in the same field of communication system, Penner teaches a communication system is configured to alternately, sequentially and/or simultaneously receive data from multiple sensors. See para [0098], “This may involve activating multiple dormant implant alternately, sequentially, and/or simultaneously, receiving pressure data and storing the data in memory of the control implant”.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Sheardown’s track worker safety system to alternately receives the vehicle and worker information to reduce bandwidth. 

Regarding claim 2, Sheardown in the combination teaches a method as in claim 1, further comprising the step of generating, using the multifunctional electronic device, a worker area wide warning signal if at least one worker is in the stay-out zone (para [0071], “In this embodiment the HILEDs are controlled and activated by the CIPC 50 will illuminate when a rail vehicle is within the critical distance or critical time.  This will visually alert the track worker and enable a quick and easy way of moving to a point of safety.  The HILEDs may optionally also be color coded to indicate an ”. The LEDs will alert all the workers around the locations of the LEDs).  

Regarding claim 3, Sheardown teaches a method as in claim 1, further comprising the step of generating, using the multifunctional electronic device, a vehicle area wide warning signal if at least one vehicle is in the stay-out zone (para [0071], “In this embodiment the HILEDs are controlled and activated by the CIPC 50 will illuminate when a rail vehicle is within the critical distance or critical time.  This will visually alert the track worker and enable a quick and easy way of moving to a point of safety.  The HILEDs may optionally also be color coded to indicate an approaching danger.  For example, when the danger is imminent, the HILEDs may flash with a different color.”. The LEDs will alert all the vehicles around the locations of the LEDs).   

Regarding claim 4, Sheardown teaches a method as in claim 1, further comprising the step of generating, using the multifunctional electronic device, a worker danger signal if at least one worker is in the stay-out zone and at least one vehicle enters the stay-out zone (Fig. 11, the system generates a notification to the worker if the vehicle is within a critical distance .  

Regarding claim 5, Sheardown teaches a method as in claim 4, wherein the worker danger signal is transmitted to an operator of the at least one vehicle (para [0069], “A standalone processing unit (not shown) on the rail vehicle 30 determines from the read UWB RFD signals whether the signals are emitted from an authorized device worn on the track worker 40 or not, and if so, raises an alarm notification to the operator of the rail vehicle that a track worker 40 could potentially be on the path of the rail vehicle.).  

Regarding claim 6, Sheardown teaches a method as in claim 1, further comprising the step of generating, using the multifunctional electronic device, a vehicle danger signal if at least one vehicle is in the stay-out zone and at least one worker enters the stay-out zone (Fig. 11, the system generates a notification to the operator if the worker is within a critical distance from the vehicle).   

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheardown (Pub. No.: US 2011/0006912 A1) in view of Penner (Pub. No.: US 2004/0204744 A1) as applied to claim 1, and further in view of Frederick (Pub. No.: US 2010/0271214 A1).

Regarding claim 7, Sheardown in the combination teaches a method of claim 1, but fails to teach further comprising the steps of: generating a second zone magnetic field defining a safe zone within the stay-out zone; generating no warning signal if the only workers in the stay-out zone are in the safe zone and at least one vehicle is in or approaching the stay-out zone.  
However, in the same field of worker safety system, Frederick teaches a system remains silent if the workers are located inside of a safe zone where the safe zone overlaps the warning zone. See Abstract, and Fig. 1 –Fig. 4.
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Sheardown’s transceivers with additional safe-zone transceiver to create a safe zone where workers can work safely without the nuisance of the alerts.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sheardown (Pub. No.: US 2011/0006912 A1) in view of Penner (Pub. No.: US 2004/0204744 A1) as applied to claim 1, and further in view of Piccoli (Pub. No.: US 2004/0233042 A1).

Regarding claim 8, Sheardown teaches a method as in claim 1, wherein the first zone magnetic field oscillates at 3.1 - 10.6 GHz (para [0028]) instead  less than about 100 kHz.
However, in the same field of RFID communication, Piccoli teaches an RFID device emits an electromagnetic field at 5-14 KHz. See para [0010], “An identification tag adapted for use with an article wherein the identification tag comprises: a housing comprising at least one electronic article surveillance (EAS) element and at least one radio frequency identification (RFID) element, wherein the at least one EAS element (e.g., a resonant circuit, an acousto-magnetic element, a low frequency element, etc.) emits a first detectable signal when subjected to an electromagnetic field of a frequency within a first EAS frequency range (e.g., 5 kHz-14 kHz; or 50 kHz-70 kHz; or 2 MHz-14 MHz)”. 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the claimed invention to modify Sheardown’s transceivers to emit electromagnetic field at 5-14 KHz because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 17-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685